Citation Nr: 1200345	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-41 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel








INTRODUCTION

The claimant/appellant alleges he had recognized service with the United States Armed Forces of the Far East (USAFFE) during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decisional letter by the Manila RO that denied his claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  In his September 2010 VA Form 9, substantive appeal, the claimant requested a hearing before the Board.  In a statement received in October 2011, he withdrew his request for a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  

A close review of the claims file found that the appellant was not advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of this matter.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged that he was prejudiced because he did not receive timely notice of what was needed to substantiate his claim.  The record reflects that based on information he provided in his February 2009 claim for benefits, the RO sought service department verification of his service, and based on service department certification that he did not have qualifying service, determined he is ineligible for VA benefits as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the appellant's service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 ( "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

The RO sought certification of the appellant's military service and advised him of what documents he could submit to assist in the matter.  There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete.  The appellant has not identified or submitted any further evidence suggesting that re-certification of his service/nonservice is necessary.  In a June 2011 statement, he indicated that he did not have any more information or evidence to submit to support his claim.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

In February 2009, the appellant applied for one-time payment from the Filipino Veterans Equity Compensation Fund.  He contended that he had active service with the Commonwealth Army from December 12, 1941 to January 1, 1942, and listed his name as [redacted]; his date of birth as April [redacted], 1920; his place of birth as Argao Cebu; his service number as [redacted]; and the unit in which he served as "M" Co 3 Bn 82 Inf.  He also provided the names of his spouse, father, and mother.  See February 2009 VA Form 21-4138.

In May 2009, the RO submitted the foregoing information to the National Personnel Records Center (NPRC) and requested that they furnish any and all records that they might have for the appellant, noting that the appellant's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by their office.  In September 2009, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In February 2010, the Veteran submitted the following documents to support his claim for one-time payment from the Filipino Veterans Equity Compensation Fund: 

* A photocopy of the appellant's July 1990 Application for Old Age Pension (Veteran) from the Philippine Veterans Affairs Office.

* Photocopies of the appellant's Philippine Veterans Bank card, passbook, and certificate showing that he owns common shares of capital stock for the bank.

* A September 1979 certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General (Form AGNR2) which provides an extract of the appellant's military service records.  It states [redacted] [redacted], service number [redacted], was inducted into the USAFFE, M Co 3'' Bn 82'' Inf on December 12, 1941, and joined the Guerrilla K Co., SCS, on September 1, 1942.  

* A photocopy of the appellant's Veterans Federation of the Philippines identification card, issued in November 1988; it shows that he is a life member.

* A photocopy from the PVAO Pensioners ID System Office showing that the appellant receives pension from the PVAO due to his old age.  

* A copy of a January 1966 letter from the Philippine Veterans Administration addressed to the appellant advising him that his name had been "approved and certified as a veteran of World War II to the Philippine Veterans Bank, Manila."  

* A copy of a November 1966 letter from the Philippine Veterans Administration addressed to the appellant advising him that he had been awarded educational benefits.

* A February 1946 and March 1946 affidavit from C.J. and F.B., respectively, who state they served alongside the appellant in "M" Co. 3rd Bn 43d Inf.

* A February 1946 affidavit from F.K., who states that he personally knew the appellant, who was now assigned to the 4th Ordnance Depot Co. P.A.

* A copy of a determination from the Headquarters Army of the Philippines, and signed by the Adjutant General, stating that "computations of [the appellant's] pay account show[ed] that [he was] indebted to the United States in the amount of 12.13."

* An extract of Special Orders Number 183 from the Headquarters National Defense Forces, dated August 1946, which shows that the appellant was promoted to Pfc effective February 1, 1942.

* A copy of a February 1942 memorandum from the office of the Commanding Officer of the Company "M", 3rd Bn 82nd Inf, which shows that the appellant was one of the individuals promoted to the next higher rank, "In compliance of letter AG. Par. 220-21 dated December 15, 1942, Headquarters, United States Army Forces of the Far East." 

* A June 1941 certification from the Commonwealth of the Philippines, Philippine Army (P.A. Form T-5) which states that the appellant had completed a training course and was being assigned as a Private (Reserve) in the Eighth Military District Militia Division by the Adjutant General.

In June 2010, the RO sought re-certification of the appellant's service from the NPRC.  The following information (gleaned from the additional documents that the appellant had provided since the September 2009 certification) was provided to the NPRC:
Name: [redacted]
Alternative names: [redacted], [redacted]
Service number: [redacted]
Date of birth: April [redacted], 1920
Place of birth: Argao, Cebu
Father's name: [redacted]
Mother's name: [redacted]
Spouse's name: [redacted]
Date entered active duty: December 14, 1941
Date separated from active duty: August 29, 1945
Branch of service: USAFFE in the "M" Co. 3rd Bn 82nd Inf OR 4th Cebu Cadre; Guerrilla in the 4th Ordnance Depot Co. OR "M" 3rd Bn 82n Inf.

The RO also submitted for the NPRC's review a copy of the February 1946 affidavit from F.K., a copy of the determination that the appellant owed money to the United States, and copies of the Special Order and memorandum that discussed the appellant's promotions in rank.  Based on the foregoing information, in July 2010, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In September 2010, the Veteran submitted the following documents to support his claim for one-time payment from the Filipino Veterans Equity Compensation Fund: 

* A June 2010 Certification from the Armed Forces of the Philippines, Office of the Adjutant General which states that according to the available records in their office, [redacted], service number [redacted], was called to active duty on December 12, 1941, and inducted into the USAFFE on December 14, 1941, where he served with the M Co 3 Bn 82 Inf.  

* A copy of the appellant's "Affidavit for Philippine Army Personnel" (PA AGO Form 23), dated in March 1946, which lists his name as [redacted] (no middle name) [redacted]; service number as [redacted]; date of birth as April [redacted], 1920; birthplace as Langtad, Argao, Cebu; indicates he was called to active duty on December 12, 1941; was inducted into the USAFFE as a reservist on December 14, 1941; was assigned to M Co., 3" Bn, 82" Inf on December 15, 1941; served with the Jd grla force "K" Co., SCS from September 1, 1942 to April 28, 1943; served with the 87" Inf-CAC from May 3, 1943 to March 26, 1945; and was processed on September 1, 1945, when he was attached to the 4" Ordnance Depot Co., PA.  

In January 2011, based on the additional information gleaned from the June 2010 Certification from the Armed Forces of the Philippines and the appellant's PA AGO Form 23 (copies of which were also submitted to the NPRC for their review), the RO sought re-certification of the appellant's service from the NPRC.  Specifically, the NPRC was requested to search for the appellant's records under the following branches of service: 4th Ordnance Depot, "M" Co 3rd Bn 82nd Inf Regt, Jd Grla Force, 87th Inf CAC; his dates of service were listed as December 12, 1941 to September 1, 1945.  In March 2011, the NPRC again certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

C. Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. §  3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines.  Based on the different sets of information contained in the appellant's PA AGO Form 23 and Form AGNR2, the February 1942 memorandum from the office of the Commanding Officer of Company "M" 3rd Bn 82nd Inf, the August 1946 extract of Special Orders 183, the June 2010 Certification from the Armed Forces of the Philippines, and other documents submitted by the appellant, the service department (via the NPRC) certified it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The Board acknowledges that some of the documents submitted by the appellant suggest that he had service in the USAFFE.  In particular, his PA AGO Form 23, Form AGNR2, and June 2010 certification from the Armed Forces of the Philippines state that he was inducted into the USAFFE in December 1941.  A February 1942 memorandum from the office of the Commanding Officer of Company "M" 3rd Bn 82nd Inf states he was promoted in compliance with instructions from the USAFFE.  And a determination from the Headquarters Army of the Philippines even showed that he owed money to the United States, suggesting that he was in receipt of an overpayment from the United States.  However, such documents were provided by the Philippine Army, not the U.S. service department and they are therefore inadequate to establish veteran status.  See 38 C.F.R. §  3.203(a).  Conversely, certifications from the service department (via the NPRC) are binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.

The appellant has provided no further evidence (since the March 2011 certification) that would warrant a request for re-certification of his service/nonservice by the service department and VA must abide by the service department's certification.  See Capellan v. Peake, 539 F.3d 1737 (Fed Cir. 2008); Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


